Citation Nr: 1750918	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a history of pulmonary emboli.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for partial blindness of the right eye.  

4.  Entitlement to service connection for a respiratory disorder, including, but not limited to, chronic obstructive pulmonary disease (COPD).  

5.  Entitlement to service connection for obstructive sleep apnea (OSA).  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

10.  Entitlement to a special monthly pension (SMC) based on a need for regular aid and attendance or by reason of being housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2017, the Veteran and his spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for a chronic respiratory disorder, OSA, a right ear hearing loss, as well as the claims for a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  According to the Veteran's May 16, 2107 videoconference hearing transcript; and, prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issues of entitlement to service connection for a history of pulmonary emboli, residuals of a stroke, and partial blindness in the right eye.

2.  The evidence is at least in equipoise as to whether the Veteran's left ear hearing loss was incurred in service.  

3.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset during service.  

4.  Hypertension was not shown for many years following discharge from service, and is not otherwise related to any disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to service connection for a history of pulmonary emboli, residuals of a stroke, and partial blindness in the right eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left ear hearing loss disability have been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A 5107(b) (West 2014), 38 C F R §§ 3 102, 3 159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by June 2011 and July 2011 letters to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and an appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2017).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to service connection for a history of pulmonary emboli, residuals of a stroke, and partial blindness in the right eye, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a history of pulmonary emboli, residuals of a stroke, and partial blindness in the right eye, and they are therefore dismissed.

III.  Service Connection


Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Hearing Loss & Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, which he asserts had their onset during service.  He testified at his hearing in May 2017, that he first noticed ringing in his ears and a difficulty hearing during service, and asserts that the condition continued to deteriorate ever since that time.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Veteran's STRs do not contain an entrance examination or a discharge examination; however, due to lost records, a medical examination was conducted in November 1981, two months after entry into service.  That examination report shows that the Veteran had some loss of hearing in his left ear.  Pure tone thresholds, in decibels, were 30, 25, 20, 20, 20 35 at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz, and 6000 Hz, respectively.  Hearing was normal in the right ear, with the pure tone thresholds, in decibels, at 20, 15, 15, 10, 10, and 15, at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz., 4000 Hz, and 6000 Hz, respectively.  

Thus, while a hearing loss for VA purposes was not shown, there is no indication that the Veteran had defective hearing at entry, and there is at least some level of hearing loss noted in the left ear at the end of November 1981.  This is consistent with the Veteran's statements that he first noticed a loss of hearing and tinnitus during basic training.  

In addition, the Veteran complained of hearing loss in the left ear at other points during service.  In September 1982, the Veteran presented with complaints of hearing loss in the left ear.  A large wax plug was removed from the left ear canal.  The left tympanic membrane was gray/white, and the canal was red.  The assessment was otitis media.  

The Veteran was treated again for otitis media in January 1983.  He complained of hearing loss in the left ear.  A January 1983 audiogram indicates normal hearing in the right ear and significant hearing loss in the left ear; however, the test would need to be repeated because it was deemed unreliable and the assessment was nonorganic hearing loss in the left ear.  

The Veteran declined a separation examination.  

In his May 2011 private report of consultation and examination, Dr. Y, a chiropractor, opined that the Veteran's hearing loss and tinnitus were, more likely than not, related to his in-service noise exposure to tanks and weapon fire.  Dr. Y provided no rationale for this opinion.  

A November 2011 VA audiology examination report confirms a current diagnosis of bilateral hearing loss for VA purposes.  The VA audiologist was unable to provide an opinion as to the likely etiology of the Veteran's bilateral hearing loss without resorting to speculation, because there was no hearing test data at the time of entry or at the time of separation.  Similarly, the examiner opined that the Veteran's tinnitus was less likely than not related to in-service noise exposure because there are not complaints of tinnitus during service.  

However, the November 2011 VA examiner did not take into consideration the Veteran's competent reports of first noticing a hearing loss and ringing in the ears during service, or the Veteran's testimony that his only noise exposure occurred during service.  Hearing Transcript, pp. 14-15.  

In summary, the Veteran has competently reported that he first noticed a hearing loss and tinnitus in service.  These statements are consistent with the STRs which show complaints of a left ear hearing loss throughout service, and objective evidence of at least some hearing loss in November 1981.  Although the lack of an entrance examination leaves some doubt as to whether the Veteran had a left ear hearing loss prior to service, such doubt must be resolved in favor of the Veteran, where, as here, he is competent to state that he first noted a hearing loss and tinnitus in service, and there is no evidence of record to contradict that assertion.  When the evidence is at least in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the VA examination establishes the presence of bilateral hearing loss.  In-service noise exposure is conceded.  There is credible evidence of hearing loss in service, and the VA examiner's inability to provide a medical nexus opinion does not equate to a negative opinion.  Moreover, the lack of treatment for tinnitus in service does not mean that ringing in the ears did not exist.  Multiple lay statements from the Veteran and his spouse all point to continuity of hearing problems for the Veteran since service, and the Veteran clearly complained of left ear hearing loss in service.  When there is an equipoise of evidence, as here, the Veteran prevails on his claims.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss is related to his military service.  

Given the evidence in the STRs, a grant of service connection for left ear hearing loss and tinnitus appropriate.  The preponderance of the evidence is in favor of the Veteran's claim and the benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

The claim of service connection for a right ear hearing loss is addressed in the REMAND below.  

Hypertension

The Veteran seeks service connection for hypertension.  He testified at his May 2017 videoconference hearing that he was diagnosed with hypertension during service and has been on hypertensive medication on and off since that time.  Hearing Transcript, pp. 18-20.  

While high blood pressure readings are capable of lay observation, a diagnosis of hypertension is not, as this is a medical determination which requires medical training to diagnose.  Moreover, while the Veteran asserts that he had high blood pressure during service, was diagnosed with hypertension during service, and was given medication for high blood pressure during service, his statements are inconsistent with the findings in the service treatment records.  

The service treatment records are silent as to any diagnosis of, or treatment for, hypertension.  Moreover, consistently elevated blood pressure readings are not shown in service and there is no indication in the STRs that the Veteran was taking hypertension medication during service.  On a November 1981 Report of Medical History, the Veteran checked the box "yes" corresponding to high or low blood pressure, however, the examiner, in the Report of Medical examination did not find any evidence of high blood pressure, and the Veteran's blood pressure reading on that examination was 106/68.  On one occasion in April 1983, the Veteran was seen in the emergency room with symptoms of hyperventilation and chest pain.  His blood pressure was taken three times, and was normal (112/68, 112/68, and 102/66).  He was taking Erythromycin for strep throat at the time.  The assessment was strep throat vs. viral or microplasmal systemic illness with colonization of strep (more likely in view of claimed symptoms).  Also, a January 1983 dental patient history form specifically confirmed that the Veteran did not have high blood pressure at that time.  Further, there are no subsequently dated STRs to show otherwise.  

In a May 2011 private report of consultation and examination, Dr. Y, a chiropractor, notes that the Veteran was diagnosed by military medical personnel with hypertension during service; however, as noted above, the STRs are not consistent with this finding, and Board therefore presumes that Dr. Y's finding in this regard is based on the Veteran's self-reported history, without any supplementary independent medical findings or opinion regarding the accuracy of that history.  Accordingly, the Board accords no probative value to Dr. Y's examination report insofar as it indicates that hypertension was diagnosed in service.  

The Board places greater weight on the objective findings in the STRs, and in particular, the lack of an in-service diagnosis of hypertension, the lack of consistently high blood pressure readings, and, the January 1983 finding of no high blood pressure, all of which is contradictory to the Veteran's assertions that his hypertension was treated and diagnosed in 1981.  

Based on the foregoing, the Board finds that hypertension was not diagnosed during service.  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

In this case, hypertension is not shown until 2006, around the time the Veteran suffered from a heart attack and stroke; and, while the Veteran's hypertension could have pre-dated 2006, the fact remains that the competent and probative evidence of record does not show that hypertension was diagnosed in service, or to a compensable degree within the first post-service year; and, there is no competent and probative medical evidence of record linking the Veteran's post-service diagnosis of hypertension to service.  

Moreover, a VA examination is not necessary to decide this claim because of the absence of an in-service "event," injury or disease, such as consistently high blood pressure readings, a diagnosis of hypertension or  treatment for hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i).  

The only evidence in support of the claim is the Veteran's own self-reported history of an in-service diagnosis of, and treatment for, hypertension, which is outweighed by the contradictory objective findings in the STRs.  The Board places greater weight on the evidence from the STRs which is more contemporaneous in time with the Veteran's service.  When considered together with the rest of the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim of service connection for hypertension.  

As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


	(CONTINUED ON NEXT PAGE)




ORDER

The claim of service connection for a history of pulmonary emboli is dismissed.

The claim of service connection for residuals of a stroke is dismissed.

The claim of service connection for partial blindness in the right eye is dismissed.

Service connection for a left ear hearing loss disability is granted.

Service connection for tinnitus is granted.  

Service connection for hypertension is denied.  



REMAND

The Veteran seeks service connection for a respiratory disorder, claimed as COPD.  He also asserts that his OSA is related to the respiratory disorder.  

As noted in Dr. Y's May 2011 Report of Consultation and Examination, the Veteran's STRs show that the Veteran was treated on a number of occasions during service for viral illness, strep throat and respiratory difficulties which were thought to be bronchitis.  See STRs dated April 1982, August 1982, September 1982, and October 1982.  The Veteran was prescribed erythromycin because he was allergic to Penicillin, and on at least one occasion, he was treated for hyperventilation and chest pain.  According to Dr. Y, the Veteran did not benefit from medications prescribed to target the bronchitis diagnosis, and he was ultimately told by military medical personnel that there was nothing further that could be done for him.  Dr. Y noted that transient bronchitis is a common problem which generally resolves very well with medication; however, the Veteran's lack of response to medication "is in itself a diagnosis."  Dr. Y opined that the Veteran was misdiagnosed with bronchitis in service because the medication did not resolve his symptoms, did not follow a course that could reasonably be expected with bronchitis, and included other symptoms such as syncope which is not a symptom of bronchitis, particularly on a chronic basis.  

Dr. Y further opined that the Veteran's misdiagnosed respiratory condition in service evolved to a disorder of congenitally compromised blood vessels in the lung (blood clots seen as a cluster in the lungs during hospitalization) which caused a coagulopathy which manifested as emboli, which then migrated to the cerebrum causing the Veteran's subsequent strokes.  

Dr. Y further opined that the Veteran's in-service respiratory condition was very serious, and the most likely diagnosis is Rendu-Osler-Weber disease, which is congenital, however, quiescent until it becomes symptomatic.  Dr. Y opined that the Veteran's respiratory condition had its onset during service.  Dr. Y also agreed with VA Dr. A, that the Veteran's sleep apnea is related to his respiratory condition.  

By contrast, a VA examiner in October 2011 indicated that the Veteran had acute (not chronic) bronchitis in service and that it, and his viral infections resolved.  The examiner indicated that there was no subsequent history of any chronic respiratory condition prior to his pulmonary emboli, which were first shown in 2010.  

However, it does not appear that the October 2011 VA examiner considered Dr. Y's opinion; and, a VA neurology consultation from December 2011 notes that following the pulmonary emboli in 2010, the Veteran had multiple hospitalizations for chest pain, shortness of breath, and altered mental status.  This report also notes that while the Veteran had a history of cerebrovascular disease status post three strokes in 2007 and 2008, his neurological examination was atypical for a patient with a history of strokes.  His tone and reflexes were normal.  There were no abnormal long tract signs, no evidence of contractures, or decortical posturing.  His right upper extremity tone was normal, but he kept his hand in a tight grip.  Speech was normal and there was no evidence of facial asymmetry.  

When all the evidence is considered together, it suggests that the Veteran may have developed some sort of systemic disorder in service, which progressed after service; and, according to Dr. Y, resulted in pulmonary emboli and subsequent respiratory symptoms.  However, no such diagnosis is currently of record, and another VA examination is therefore necessary to decide the claim.  

The claims for entitlement to a TDIU and SMC are inextricably intertwined with the remanded claims, and must be deferred pending the outcome of those claims.  

Finally, as the claims of service connection for tinnitus and a left ear hearing loss are granted pursuant to the above decision, an audiology examination is necessary to decide the claim of service connection for a right ear hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA records dated from April 2012 onward; and, with appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran as pertinent to his claims.  

2.  Schedule the Veteran for a VA examination with, if possible, a physician who has the requisite expertise to address the contentions noted above in Dr. Y's May 2011 report, with respect to his opinion that the Veteran developed an atypical respiratory disorder in service, including, but not limited to, Rendu-Osler-Weber disease or a substantially pathologically similar disorder, which progressed after service to include pulmonary emboli, stokes, respiratory symptoms, syncopal episodes, and the like, particularly in light of the December 2011 VA neurology findings indicating that the Veteran's symptoms are atypical for a stroke victim.  

After a complete review of the record, including a copy of this remand, and upon completion of any medical testing deemed necessary, determine the Veteran's current respiratory diagnoses.  Then, please opine as to whether any current respiratory disorders, as likely as not (a 50 percent or higher probability), had its onset during service or is otherwise related to any disease, injury or other event in service.  A complete rationale for all opinions is requested.  

Also, please opine as to whether the Veteran's sleep apnea is at least as likely as not related to any currently diagnosed respiratory disability.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination by an authorized audiologist with appropriate expertise to determine the nature and etiology of the Veteran's right ear hearing loss.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current right ear hearing loss, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's in-service acoustic trauma, or other event, disease, or injury in service.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he first noticed a hearing loss and tinnitus during service.  Please provide a complete explanation for the opinion.  In addition, the examiner should be mindful that in-service noise exposure is conceded; and, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Following the completion of the requested development and any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for a respiratory disorder, OSA, a right ear hearing loss disability, entitlement to a TDIU and SMC.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


